DETAILED ACTION
	The amendment filed 11/24/2021 has been entered. Claims 1-6, 10-15, and 19-20 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant asserts “Chosa neither discloses nor suggests the feature of carrying out a matching operation.” However, Chosa discloses that “CPU 31 performs image recognition processing of the captured image” wherein the process includes “detecting the boundary line between the road surface and the obstacle” which is then further used to determine the type of obstacle (see at least [0046]). Then, “in S13, the CPU 31 displays information specifying the position and type of the obstacle on the liquid crystal display 6 based on the position of the obstacle calculated in S12… obstacle is superimposed and drawn at a position corresponding to the position of the obstacle on the map image” (see at least [0050]). Chosa further specifies that the “projection area,” which is the area seen by the mirror, is “superimposed on the map image” (see at least [0056] and Fig. 7). Examiner sets forth the superimposing of the image in the mirror onto the digital map ([0056] and Fig. 7) is a “matching operation” since the detected image is overlaid on an existing map to display a position of the detected object.
	As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 U.S.C. §102 and 103 are therefore maintained.
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings to overcome the objections. The objections to the drawings have been withdrawn.
Regarding the objection to the abstract, applicant has amended the abstract but the amendments raise new issues as outlined below. 
Regarding the objections to the claims, applicant has amended the claims to overcome the objections. The objections to the claims have been withdrawn.
Regarding the claim interpretations under 35 USC § 112(f), the claim language still invokes 112(f) but the amendments made have overcome the 112(b) rejections associated with the 112(f) interpretations.
Regarding the rejections to the claims under 35 USC § 112, applicant has amended the claims and have overcome some of the rejections but some rejections are maintained as outlined below.
Regarding the rejections to the claims under 35 USC § 102 and 103, applicant’s arguments are unpersuasive for reasons stated above. The rejections under 35 USC § 102 and 103 have not been withdrawn.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An obtaining section configured to obtain an in-mirror image” in claims 1 and 10. The applicant’s specification discloses “an in-mirror image obtaining section (obtaining section) 612” in [0037]-[0040]. The “obtaining section” is interpreted as software executed by a processor as outlined in Figure 4 and [0122].
“An estimating section
“Control section being configured to control” in claims 8-9 and 17-18. The applicant’s specification discloses “an electronic control (ECU) (control section) 600” in [0008]. Thus, the limitation “control section” will be interpreted as an ECU for the purposes of this prosecution.
“An extracting section configured to extract” in claim 10. The applicant’s specification discloses “characteristic extracting section 614” in [0040]. The “extracting section” is interpreted as software executed by a processor as outlined in Figure 4 and [0122].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "respective" in claims 3, 5, 12, 14, and 19 is a relative term which renders the claim indefinite.  The term "respective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a “respective points in time” and “respective positions” would be in the context of the invention. Additionally, the amendments made to the claims now recite “different points in time” and “different positions” which further muddles the claim. Examiner suggests removing or replacing the word “respective.”
Claims 4 and 20 depend on claim 3 and inherit the deficiencies above. Therefore, claims 4 and 20 are also rejected under similar grounds to claim 3.
Claim 13 depends on claim 12 and inherits the deficiencies above. Therefore, claim 13 is also rejected under similar grounds to claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 5, 7, 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chosa et al. (JP 2009211624 A; see reference N on PTO-892; hereinafter Chosa).

    PNG
    media_image1.png
    299
    390
    media_image1.png
    Greyscale

Chosa (JP 2009211624 A) Fig. 7
Regarding claim 1, Chosa discloses:
An obstacle detecting device comprising a processor, wherein the processor includes (Electronic Control Unit (ECU) 3, see at least [0020]-[0021]):
an obtaining section configured to obtain an in-mirror 5image reflected in a roadside mirror (the right camera 5 and left camera 4 capture an image reflected in the curved mirror, see at least [0046])
an estimating section configured to estimate, by referring to the in-mirror image, a position of an obstacle (CPU 31 calculates the position of the obstacle detected in the curved mirror, see at least [0049]), 
the estimating section being further configured to correct the position of the obstacle by making a comparison between (i) 10one or more characteristics extracted from the in-mirror image and (ii) a characteristic in map data and carrying out a matching process (“CPU 31 performs image recognition processing of the captured image… and the obstacle projected on the reflection surface of the curve mirror” wherein the processing includes luminance correction on the road surface and obstacle and detecting the boundary line between the road surface and obstacle, see at least [0046]; CPU 31 further superimposes a position of the obstacle 48 on a map to display the position of the obstacle 48, see at least [0050], [0056], and Fig. 7).
Regarding claim 2, Chosa discloses the elements above and further discloses:
the estimating section is further configured to correct the position of the obstacle by use of a plurality of characteristics extracted from the in-mirror image (The right camera 5 and left camera 4 capture images in the curved mirror. A luminance correction is performed on the road surface and object based on the luminance difference in the images. Then, a binarization process is performed to correct any distortion and for smooth processing and the image of the detected is enlarged or reduced according to the distance of the obstacle. Then, the system determines the position of the object using the corrected features in the image. See at least [0046] and [0049]).
Regarding claim 5
the estimating section is further configured to estimate the position of the obstacle by referring to a plurality of in-mirror images which are captured from respective different positions (the CPU 31 calculates the position of the obstacle using the images captured by the left camera 4 and right camera 5, see at least [0046] and [0049]).
Regarding claim 7, Chosa discloses the elements above and further discloses:
A vehicle comprising: the obstacle detecting device according to claim 1 (driving assistance apparatus 1 is installed on the vehicle 2, see at least [0020] and Fig. 1).
Regarding claim 10, Chosa discloses:
An obstacle detecting device comprising one or more processors (Electronic Control Unit (ECU) 3, see at least [0020]-[0021]), wherein the processors include:
an obtaining section configured to obtain an in-mirror image reflected in a roadside mirror (the right camera 5 and left camera 4 capture an image reflected in the curved mirror, see at least [0046]); 
an extracting section configured to extract one or more 25characteristics from the in-mirror image (CPU 31 performs image recognition to detect road surfaces and obstacles in the captured images, see at least [0046]; CPU 31 further calculates the position of the obstacle detected in the curved mirror, see at least [0049]); and  SW 17200/US - 51 – 
an estimating section configured to estimate a position of an obstacle by making a comparison between (i) the one or more characteristics extracted by the extracting section and (ii) a characteristic in map data and carrying out a matching process (“CPU 31 performs image recognition processing of the captured image… and the obstacle projected on the reflection surface of the curve mirror” wherein the processing includes luminance correction on the road surface and obstacle and detecting the boundary line between the road surface and obstacle, see at least [0046]; CPU 31 further superimposes a position of the obstacle 48 on a map to display the position of the obstacle 48, see at least [0050], [0056], and Fig. 7).
Regarding claim 14, Chosa discloses the elements above and further discloses:
the estimating section is further configured to estimate the 10position of the obstacle by referring to a plurality of in-mirror images which are captured from respective different positions (the CPU 31 calculates the position of the obstacle using the images captured by the left camera 4 and right camera 5, see at least [0046] and [0049]).
Regarding claim 16, Chosa discloses the elements above and further discloses:
A vehicle comprising: 25 the obstacle detecting device according to claim 2 (driving assistance apparatus 1 is installed on the vehicle 2, see at least [0020] and Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4, 8-9, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chosa in view of Sung et al. (U.S. Patent Application Publication No. 2018/0162387 A1; hereinafter Sung).
Regarding claim 3, Chosa discloses the elements above and further discloses:
the estimating section is configured to estimate the position of the obstacle by referring to a plurality of in-mirror 25images (position of object is determined using the images captured by a left camera 4 and a right camera 5, see at least [0046] and [0049])
Chosa does not disclose:
the estimating section is configured to estimate the position of the obstacle by referring to a plurality of in-mirror 25images which are captured at respective different points in time
However, Sung teaches:
a plurality of in-mirror 25images which are captured at respective different points in time (image capturer 350 detects the object by capturing an image of the object in real time as it moves, see at least [0060]-[0061]) *Examiner sets forth capturing an image in real time maps to capturing a plurality of images in a successive time intervals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the imaging of an object in real time taught by Sung. One of ordinary skill in the art would have been 
Regarding claim 4, the combination of Chosa and Sung teaches the elements above but Chosa does not disclose:
the estimating section is further configured to also estimate at least one of (i) a moving direction of the obstacle and (ii) a moving speed of the obstacle.
However, Sung teaches:
the estimating section is further configured to also estimate at least one of (i) a moving direction of the obstacle and (ii) a moving speed of the obstacle (sensor 200 acquires coordinate information and speed of an object, see at least [0065] and [0067]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the speed determination of an object taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order to determine a relative speed to “calculate a time to collision” or to determine whether a collision could be avoided (see [0068]).
Regarding claim 8, Chosa discloses the elements above and further discloses:
a control section (driving support ECU 3, see at least [0021]), 
Chosa does not disclose:
the control section being configured to control the vehicle to stop in a case where the control section determines 10that the obstacle is located at a dangerous position.
However, Sung teaches
the control section being configured to control the vehicle to stop in a case where the control section determines 10that the obstacle is located at a dangerous position (controller 100 is able to operate the brake driver 72 of the vehicle, see at least [0088]; controller is able to cause vehicle 1 to avoid a collision by braking, see at least [0129]-[0130]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the automatic braking control taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order to “avoid the collision of the vehicle by braking” (see [0130]).
Regarding claim 9, Chosa discloses the elements above and further discloses:
a control section (driving support ECU 3, see at least [0021]), 15
Chosa does not disclose:
the control section being configured to control the vehicle to avoid the obstacle in a case where the control section determines that the obstacle is located at a dangerous position.
However, Sung teaches:
the control section being configured to control the vehicle to avoid the obstacle in a case where the control section determines that the obstacle is located at a dangerous position (controller 100 is configured to perform a collision avoidance algorithm to prevent the vehicle from colliding with an object, see at least [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the collision avoidance taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order “to prevent the vehicle from colliding with the object placed in front of the vehicle” (see [0099]).
Regarding claim 12, Chosa discloses the elements above and further discloses:
the estimating section is further configured to estimate the position of the obstacle by referring to a plurality of in-mirror images (position of object is determined using the images captured by a left camera 4 and a right camera 5, see at least [0046] and [0049])
Chosa does not explicitly disclose:
the estimating section is configured to estimate the position of the obstacle by referring to a plurality of in-mirror images which are captured at respective different points in time.
However, Sung teaches
a plurality of in-mirror images which are captured at respective different points in time (image capturer 350 detects the object by capturing an image of the object in real time as it moves, see at least [0060]-[0061]) *Examiner sets forth capturing an image in real time maps to capturing a plurality of images in a successive time intervals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the imaging of an object in real time taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order to “acquire coordinate information of the captured object” and “the moving speed of the object” in real time to avoid a collision (see [0060]-[0061]).
Regarding claim 13, the combination of Chosa and Sung teaches the elements above but Chosa does not disclose:
the estimating section is further configured to also estimate at least one of (i) a moving direction of the obstacle and (ii) a moving speed of the obstacle.
However, Sung teaches:
the estimating section is further configured to also estimate at least one of (i) a moving direction of the obstacle and (ii) a moving speed of the obstacle (sensor 200 acquires coordinate information and speed of an object, see at least [0065] and [0067]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the speed determination of an object taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order to determine a relative speed to “calculate a time to collision” or to determine whether a collision could be avoided (see [0068]).
Regarding claim 17, Chosa discloses the elements above and further discloses:
a control section (driving support ECU 3, see at least [0021]), 5
Chosa does not disclose:
the control section being configured to control the vehicle to stop in a case where the control section determines that the obstacle is located at a dangerous position.
However, Sung teaches:
the control section being configured to control the vehicle to stop in a case where the control section determines that the obstacle is located at a dangerous position (controller 100 is able to operate the brake driver 72 of the vehicle, see at least [0088]; controller is able to cause vehicle 1 to avoid a collision by braking, see at least [0129]-[0130]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the automatic braking control taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order to “avoid the collision of the vehicle by braking” (see [0130]).
Regarding claim 18, Chosa discloses the elements above and further discloses:
a control section (driving support ECU 3, see at least [0021]), 
Chosa does not disclose:
the control section being configured to control the vehicle to avoid the obstacle in a case where the control section determines that the obstacle is located at a 15dangerous position.
However, Sung teaches:
the control section being configured to control the vehicle to avoid the obstacle in a case where the control section determines that the obstacle is located at a 15dangerous position (controller 100 is configured to perform a collision avoidance algorithm to prevent the vehicle from colliding with an object, see at least [0099]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the collision avoidance taught by Sung. One of ordinary skill in the art would have been motivated to make this modification in order “to prevent the vehicle from colliding with the object placed in front of the vehicle” (see [0099]).
Regarding claim 19, the combination of Chosa and Sung teaches the elements above and Chosa further discloses:
the estimating section is further configured to estimate the position of the obstacle by referring to a plurality of in-mirror images which are captured from respective different positions (the CPU 31 calculates the position of the obstacle using the images captured by the left camera 4 and right camera 5, see at least [0046] and [0049]).
Claims 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chosa in view of Oosugi (U.S. Patent Application Publication No. 2013/0147955 A1).
Regarding claim 6, Chosa discloses the elements above but does not disclose:
the estimating section is further configured to estimate the 20position of the obstacle by referring to information concerning the position of the obstacle, which information has been obtained from a second obstacle detecting device included in a second vehicle which is different from a vehicle including the obstacle detecting device.
However, Oosugi teaches:
the estimating section is further configured to estimate the 20position of the obstacle by referring to information concerning the position of the obstacle, which information has been obtained from a second obstacle detecting device included in a second vehicle which is different from a vehicle including the obstacle detecting device (vehicle 200a determines a dangerous object 210 is present on the road and sends the dangerous object information, such as location and image data, to the server 50 where the server determines the host vehicle 200c is on a route where the dangerous object 210 is present and sends the dangerous object information to the host vehicle 200c, see at least [0045]-[0046], [0066], and Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the receipt of an object position information from another vehicle taught by Oosugi. One of ordinary skill in the art would have been motivated to make this modification in order to determine a “dangerous spot with a higher accuracy” and to warn vehicles of a dangerous object that might not be in the immediate field of view (see [0094]).
Regarding claim 11
a server configured to be able to communicate with a 10plurality of vehicles, 
the server being further configured to (i) record information concerning the position of the obstacle, which information has been obtained from the plurality of vehicles and (ii) transmit, to the plurality of vehicles, the information 15concerning the position of the obstacle.
However, Oosugi teaches:
a server configured to be able to communicate with a 10plurality of vehicles (server 50 communicates with a plurality of vehicles, see at least [0029]), 
the server being further configured to (i) record information concerning the position of the obstacle, which information has been obtained from the plurality of vehicles and (ii) transmit, to the plurality of vehicles, the information 15concerning the position of the obstacle (when a vehicle approaches a dangerous object 210, the position and image data of the object is transmitted to the server 50 so other vehicles may be warned of the dangerous object 210, see at least [0045]-[0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the server capable of alerting a plurality of vehicles taught by Oosugi. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver with a warning “about a dangerous object the driver is expected to encounter” though it may not be in the driver’s immediate field of view (see [0010]).
Regarding claim 15
the estimating section is further configured to estimate the position of the obstacle by referring to information concerning the position of the obstacle, which information has been obtained from a second obstacle detecting device 20included in a second vehicle which is different from a vehicle including the obstacle detecting device.
However, Oosugi teaches:
the estimating section is further configured to estimate the position of the obstacle by referring to information concerning the position of the obstacle, which information has been obtained from a second obstacle detecting device 20included in a second vehicle which is different from a vehicle including the obstacle detecting device. (vehicle 200a determines a dangerous object 210 is present on the road and sends the dangerous object information, such as location and image data, to the server 50 where the server determines the host vehicle 200c is on a route where the dangerous object 210 is present and sends the dangerous object information to the host vehicle 200c, see at least [0045]-[0046], [0066], and Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa by adding the receipt of an object position information from another vehicle taught by Oosugi. One of ordinary skill in the art would have been motivated to make this modification in order to determine a “dangerous spot with a higher accuracy” and to warn vehicles of a dangerous object that might not be in the immediate field of view (see [0094]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chosa in view of Sung as applied to claim 3 above and further in view of Oosugi.
Regarding claim 20, the combination of Chosa and Sung teaches the elements above but does not teach:
the estimating section is further configured to estimate the position of the obstacle by referring to information concerning the position of the obstacle, which information 5has been obtained from a second obstacle detecting device included in a second vehicle which is different from a vehicle including the obstacle detecting device.
However, Oosugi teaches:
the estimating section is further configured to estimate the position of the obstacle by referring to information concerning the position of the obstacle, which information 5has been obtained from a second obstacle detecting device included in a second vehicle which is different from a vehicle including the obstacle detecting device. (vehicle 200a determines a dangerous object 210 is present on the road and sends the dangerous object information, such as location and image data, to the server 50 where the server determines the host vehicle 200c is on a route where the dangerous object 210 is present and sends the dangerous object information to the host vehicle 200c, see at least [0045]-[0046], [0066], and Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the obstacle detection disclosed by Chosa and the imaging of an object in real time taught by Sung by adding the receipt of an object position information from another vehicle taught by Oosugi. One of ordinary skill in the art would have been motivated to make this modification in order to determine a “dangerous spot with a higher accuracy” and to warn vehicles of a dangerous object that might not be in the immediate field of view (see [0094]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/H.L./Examiner, Art Unit 3662  

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662